


110 HR 991 IH: To amend the Internal Revenue Code of 1986 to allow

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 991
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Campbell of
			 California introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals eligible for veterans health benefits to contribute to health
		  savings accounts.
	
	
		1.Allowance of individuals
			 eligible for veterans health benefits to contribute to health savings
			 accounts
			(a)In
			 generalSection 223(c)(1) of the Internal Revenue Code of 1986
			 (relating to defining eligible individual) is amended by adding at the end the
			 following new subparagraph:
				
					(C)Special rule for
				individuals eligible for veterans health benefitsFor purposes of
				subparagraph (A)(ii), an individual shall not be treated as covered under a
				health plan described in such subparagraph merely because the individual
				receives periodic hospital care or medical services under any law administered
				by the Secretary of Veterans
				Affairs.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
